C. A. 2d Cir. Certiorari granted, limited to questions 1 and 2 presented by the petition for the writ, viz.:
“1. Whether either Section 2 or Section 3 of the Smith Act, inherently or as construed and applied in the instant case, violates the First Amendment and other provisions of the Bill of Rights.
“2. Whether either Section 2 or Section 3 of the Act, inherently or as construed and applied in the instant case, violates the First and Fifth Amendments because of indefiniteness.”
Mr. Justice Clark took no part in the consideration or decision of this application.